Citation Nr: 1533880	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 13, 2007, for degenerative joint disease of the right hip, and in excess of 40 percent as of March 13, 2007.

2.  Entitlement to an initial compensable rating prior to March 13, 2007, for degenerative joint disease of the left hip, and in excess of 40 percent as of March 13, 2007.

3.  Entitlement to a rating in excess of 10 percent for polymyopathy of the right hip prior to November 24, 1998, and in excess of 20 percent as of November 24, 1998. 

4.  Entitlement to a rating in excess of 10 percent for polymyopathy of the left hip prior to November 24, 1998, and in excess of 20 percent as of November 24, 1998.

5.  Entitlement to a rating in excess of 20 percent for right ankle polymyopathy prior to November 24, 1998, and in excess of 30 percent as of November 24, 1998.

6.  Entitlement to a rating in excess of 20 percent for left ankle polymyopathy prior to November 24, 1998, in excess of 30 percent from November 24, 1998, to July 25, 2002, and in excess of 30 percent as of January 31, 2003.

7.  Entitlement to an initial rating in excess of 30 percent for depression.

8.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

9.  Entitlement to an earlier effective date than November 24, 1998, for a total disability rating based on individual unemployability (TDIU).

(Additional issues are addressed in separate decisions with the same docket number.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  A July 1992 rating decision denied increased ratings for polymyopathy of the hips and ankles.  These issues were remanded by the Board in July 1995 and March 1998.

Increased ratings were granted for left and right ankle polymyopathy disabilities in February 2005, with 30 percent ratings for each of the left and right ankle disabilities from November 24, 1998, a temporary total of 100 percent for the left ankle disability from July 26, 2002, and a 30 percent rating for the left ankle disability from January 31, 2003.  In December 2006, the Board remanded the increased ratings claims for polymyopathy of the hips and ankles.

A subsequent June 2008 rating decision granted increased 20 percent ratings for polymyopathy of left and right hips effective from November 24, 1998.  The decision also established service connection for depression with an assigned 30 percent rating and for degenerative joint disease of the left and right hips with assigned initial 0 percent ratings and staged 40 percent ratings effective from March 13, 2007.  An October 2008 rating decision established service connection for pseudofolliculitis barbae and assigned a 10 percent rating effective from August 15, 2000.  

The Veteran testified at a video conference hearing before an undersigned Acting Veterans Law Judge in September 2011 and at a personal hearing before the undersigned Veterans Law Judge in February 2013.  Copies of the transcripts of those hearings are of record.  A February 2012 remand included the claims for increased ratings for pseudofolliculitis barbae, degenerative joint disease of the right and left hips, polymyopathy of the right and left hips and ankles, and depression and remanded the issue of entitlement to an earlier effective date for TDIU as inextricably intertwined with the other remanded issues.  The Veteran presented testimony as to those increased rating and earlier effective date claims at the February 2013 Board hearing.  As the Veterans Law Judge presiding over each hearing must participate in the final determination, these issues must be addressed in a Board decision by a panel of three judges.  38 C.F.R. § 20.707 (2014).  In correspondence received in March 2015 the Veteran waived his right to have an additional hearing with the third member of the panel.

In correspondence received by the Board in January 2015 the Veteran, in essence, revoked previously appointed representation.  He stated that he wanted to represent himself in his appeal.

The claim for earlier effective date for TDIU is being remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to March 13, 2007, the Veteran's degenerative joint disease of the right hip was manifested by flexion greater than 45 degrees and extension greater than 5 degrees without X-ray evidence of arthritis to the hip joint.

2.  After March 13, 2007, the Veteran's degenerative joint disease of the right hip is manifested by flexion limited to 10 degrees.

3.  Prior to March 13, 2007, the Veteran's degenerative joint disease of the left hip was manifested by flexion greater than 45 degrees and extension greater than 5 degrees without X-ray evidence of arthritis to the hip joint.

4.  After March 13, 2007, the Veteran's degenerative joint disease of the left hip is manifested by flexion limited to 10 degrees.

5.  Prior to November 24, 1998, the Veteran's polymyopathy of the right hip was manifested by no more than muscle weakness, atrophy, and pain analogous to limited thigh extension.

6.  After November 24, 1998, the Veteran's polymyopathy of the right hip is manifested by no more than moderate incomplete paralysis of the external popliteal nerve with muscle weakness, atrophy, and pain on motion.

7  Prior to November 24, 1998, the Veteran's polymyopathy of the left hip was manifested by no more than muscle weakness, atrophy, and pain analogous to limited thigh extension.

8.  After November 24, 1998, the Veteran's polymyopathy of the left hip is manifested by no more than moderate incomplete paralysis of the external popliteal nerve with muscle weakness, atrophy, and pain on motion.

9.  Prior to November 24, 1998, the Veteran's right ankle polymyopathy was manifested by no more than muscle weakness, atrophy, and pain analogous to marked limited ankle motion.

10.  After November 24, 1998, the Veteran's right ankle polymyopathy is manifested by no more than muscle weakness, atrophy, and pain analogous to dorsiflexion ankylosis between 0 and 10 degrees.

11.  Prior to November 24, 1998, the Veteran's left ankle polymyopathy was manifested by no more than muscle weakness, atrophy, and pain analogous to marked limited ankle motion.

12.  After November 24, 1998, prior to July 26, 2002, and after January 31, 2003, the Veteran's polymyopathy of the left ankle is manifested by no more than muscle weakness, atrophy, and pain analogous to dorsiflexion ankylosis between 0 and 10 degrees.

13.  The Veteran's depression is manifested by no more than occupational and social impairment with reduced reliability and productivity.

14.  Prior to July 17, 2012, the Veteran's pseudofolliculitis barbae was manifested by no more than exfoliation, exudation, or itching involving an exposed surface.   

15.  After July 17, 2012, the Veteran's pseudofolliculitis barbae is manifested by no more than antihistamines and hydrocortisone cream use for six weeks or more, but not constantly, in a 12-month period with more than five percent and less than 20 percent of the exposed areas affected.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to March 13, 2007, for service-connected degenerative joint disease of the right hip, and in excess of 40 percent after March 13, 2007, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).

2.  The criteria for an initial compensable rating prior to March 13, 2007, for service-connected degenerative joint disease of the left hip, and in excess of 40 percent after March 13, 2007, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).

3.  The criteria for a rating in excess of 10 percent for polymyopathy of the right hip prior to November 24, 1998, and in excess of 20 percent after November 24, 1998, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 5021-8521 (2014). 

4.  The criteria for a rating in excess of 10 percent for polymyopathy of the left hip prior to November 24, 1998, and in excess of 20 percent after November 24, 1998, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 5021-8521 (2014).

5.  The criteria for a rating in excess of 20 percent for right ankle polymyopathy prior to November 24, 1998, and in excess of 30 percent after November 24, 1998, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5399-5270, 5399-5271 (2014).

6.  The criteria for a rating in excess of 20 percent for left ankle polymyopathy prior to November 24, 1998, in excess of 30 percent after November 24, 1998, and prior to July 26, 2002, and in excess of 30 percent after January 31, 2003, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5399-5270, 5399-5271 (2014).

7.  The criteria for an initial rating in excess of 30 percent for depression are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (before and after Mar. 19, 2015).

8.  The criteria for an initial rating in excess of 10 percent for pseudofolliculitis barbae prior to July 17, 2012, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (before and after October 23, 2008).

9.  The criteria for an increased 30 percent rating, but not higher, effective July 17, 2012, for pseudofolliculitis barbae are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (before and after October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA obtains an examination or opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

A disability not listed in the rating schedule may be rated under a listing for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  A disability which has been continuously rated at or above any rating of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than that rating except upon a showing that the rating was based on fraud.  The 20-year period will be computed from the effective date of the rating to the effective date of reduction of rating.  38 C.F.R. § 3.951(b) (2014).  Ratings under a specific diagnostic code that have been continuous for 20 years are protected.  Murray v. Shinseki, 24 Vet. App. 420 (2011).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board's may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

Hip and Ankle Disabilities

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  For example, the combined ratings for disabilities below the knee shall not exceed the 40 percent rating found at Diagnostic Code 5165.  That 40 percent rating may be further combined with ratings for disabilities above the knee but not to exceed the above the knee amputation elective level. Painful neuroma of a stump after amputation shall be assigned the rating for the elective site of reamputation.  38 C.F.R. § 4.68 (2014).  

Traumatic arthritis and myositis (Diagnostic Codes 2010 and 5021) are rated pursuant to the criteria found in the Rating Schedule, which provides ratings pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2014).

Diagnostic Code 5251 provides a 10 percent rating where thigh extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2014).  Diagnostic Code 5252 provides a 40 percent rating where thigh flexion is limited to 10 degrees; 20 percent where limited to 20 degrees; 20 percent where limited to 30 degrees; and 10 percent where limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014).  

Diagnostic Code 5270 provides a 40 percent rating for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; a 30 percent rating for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees; and a 20 percent rating for ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).  Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  

Diagnostic Code 8521, external popliteal nerve disabilities, provides a 40 percent rating for complete paralysis with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  A 30 percent rating is provided for incomplete paralysis that is severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014).

The pertinent evidence of record shows that service medical records noted complaints of myalgia in May 1976 and that an impression of sarcoidosis by X-ray was provided in April 1977.  VA treatment records dated in January 1986 included a diagnosis of myopathy with a history of sarcoidosis.  Service connection was established for myopathy with histological evidence of inflammation and history of sarcoidosis in a November 1986 rating decision.  

VA examination in June 1990 included diagnoses of inflammatory myopathy and probable polymyositis, slightly diminished hip motion secondary to polymyositis, mild equinus deformity of the right ankle secondary to polymyositis, moderate to severe equinus deformity to the left ankle secondary to polymyositis, and diminished proximal muscle weakness to the lower extremities.  It was noted that a muscle biopsy did not show granulomatous changes seen in sarcoid myopathy.  

An October 1990 rating decision granted increased and separate ratings effective from January 17, 1986, including a 20 percent rating for polymyopathy with restricted right ankle motion, a 10 percent rating for polymyopathy with restricted left ankle motion, a 10 percent rating for polymyopathy with limited left hip motion, and a 10 percent rating for polymyopathy with limited right hip motion.  The ankle disabilities were evaluated under the criteria of Diagnostic Code 5399-5271 and the hip disabilities under Diagnostic Code 5399-5251.  The Veteran was notified that the decision was considered to have resolved the benefits sought on appeal.

SSA records include a February 1991 medical examination noting a primary diagnosis of alcoholism and secondary diagnoses of polymyositis and polyneuritis with a history of sarcoidosis.  Exertional limitations were found to include the occasional ability to lift and/or carry 20 pounds, frequent ability to lift and/or carry 10 pounds, ability to stand and/or walk (with normal breaks) for a total of about six hours in an eight-hour workday, ability to sit (with normal breaks) for a total of about six hours in an eight-hour workday, and unlimited ability to push and/or pull.  An additional disability examination dated in February 1991 noted limited range of motion in the ankles with ability to extend the ankles, but an inability to flex to any degree.  It was noted that while lying he was only able to raise his legs to 20 degrees, which he attributed to weakness.  The examiner noted that muscle strength was otherwise 5/5 in both arms and legs.  Range of motion, with the exception of the Achilles tendons, was normal, and sensation was intact.  His gait was somewhat slow, secondary to his ability to walk only on the balls of his feet.  The examiner noted he appeared to have a significant disability related to his ankles, with no expected improvement unless there was possibly a surgical procedure that might help.  The examiner indicated that it was suspected that any type of manual labor would be extremely difficult for him, but that he would be ideally suited for desk work.  It was noted he had prior work experience as a disc jockey, a bartender, a stock boy, and a clothing salesman.

The Veteran's VA Form 21-8940, Application for Increased Compensation Based upon Unemployability, was received by VA on March 1, 1991.  The application was also construed as a request for increased ratings for the service-connected ankle and hip disabilities.  

VA examination in April 1992 included diagnoses of sarcoidosis, with bilateral ankle arthritis and Achilles tendonitis, and bilateral mild sarcoid arthritis of the hips.  It was noted the Veteran complained of bilateral hip and ankle pain with difficulty walking and standing secondary to generalized weakness in the lower extremities.  The examiner noted there was no evidence of swelling or fixed deformities.  There was tenderness over the Achilles tendons.  Range of motion studies revealed plantar flexion from 20 to 45 degrees with a lack of 20 degrees from neutral to the right ankle, plantar flexion from 10 to 45 degrees with a lack of 10 degrees from neutral to the left ankle, dorsiflexion to 20 degrees to the right ankle, and dorsiflexion to 10 degrees to the left ankle.  Range of motion studies of the hips revealed flexion to 125 degrees, bilaterally.  There was pain on motion of the hips and ankles, but the lower extremities were neurovascularly intact.  There was a steppage gait and difficulty standing flat-footed due to the lack of ankle dorsiflexion.  

Private treatment records dated in June 1993 show that the Veteran was functionally independent, but had difficulty walking.  There was no limitation of motion in the hips.  There was a five degree lack of dorsiflexion to the ankles and he had plantar flexion in eversion/inversion.  Strength was quite good within the range.  There was some weakness in the quadriceps with an inability to walk on heels and difficulty walking flat-footed.  Neurologically he was intact, but reflexes were hypoactive.  

A September 1995 SSA decision found the Veteran was disabled and that he had not worked since August 1990.  It was noted that the evidence demonstrated he had sarcoidosis affecting the hips and ankles with bilateral contractures of the Achilles tendons causing peroneal neuropathy, supratentorial atrophy, polymyositis, alcohol abuse, and depression.  The combination of those impairments was found to significantly impact upon his ability to perform work-related activities.  

VA examination in September 1995 included diagnoses of sarcoidosis and polymyositis with gradual worsening of symptoms.  The examiner noted there was bilateral calf atrophy and a crinus deformity to the ankles with an inability to dorsiflex them.  Without shoe supports he was able to walk on his toes only and was unable to stand flat footed.  It was noted that there was no muscle tenderness.

Private treatment records dated in March 1997 show that the Veteran had lower extremity weakness and difficulty walking with apparent tightening of the heel cords.  It was noted a heel cord lengthening procedure previously suggested to the Veteran had not been pursued.  It was also noted that the Veteran reported he was unable to work due to the lack of good strength in the legs, but that he had worked as a radio station account executive until approximately 1990.  The diagnoses included history of sarcoidosis, apparent history of polymyositis, possible peripheral neuropathy, and heel tightening with subsequent gait abnormality.  It was noted the evidence suggested the possibility of a hereditary neuropathy, and that the Veteran's gait abnormality should be easily correctable with a heel cord lengthening procedure.

VA treatment records dated in November 1997 show X-ray studies of the right hip revealed no evidence of arthritis.  X-ray studies in February 1998 revealed normal ankles and feet.  

VA general medical examination on November 24, 1998, included diagnoses of sarcoidosis, apparently currently asymptomatic, and polymyositis that was progressive and required prednisone with significant side effects.  It was noted there was muscle wasting to the lower extremities with distinct generalized weakness and decreased deep tendon reflexes.  A joints examination revealed active range of motion in the hips and knee within normal limits, but decreased ankle motion, bilaterally, lacking 10 degrees of dorsiflexion and approximately 15 degrees of plantar flexion.  Sensation appeared to be intact to light touch and pinprick over the lower extremity dermatomes.  Muscle strength in the lower extremities was 3-4/5 in the hips and 2-3/5 in the ankles.  It was noted he walked with a waddling gait with equinus of the right foot using a straight cane and a widened base of support.  There were no other focal deficits.  The examiner noted that significant findings upon examination included weakness of the lower extremities, especially the tibialis anterior and triceps soleus muscles in the legs, and abnormal gait.  A January 1999 VA respiratory examination noted the Veteran's sarcoidosis did not appear to be clinically active.

In correspondence received by VA on March 22, 2001, the Veteran raised a claim for service connection for osteoarthritis.  In statements and hearing testimony, the Veteran asserted that higher ratings were warranted for hip and ankle disabilities.

Private treatment records dated in May 2001 show that the Veteran had muscle weakness including of the lower extremities with difficulty walking.  There was atrophy of the leg muscles and bilateral plantar flexion contractures of 40 degrees.  

VA treatment records show the Veteran had equinus of the ankles secondary to sarcoidosis, and that underwent bilateral lengthening of the Achilles tendons on July 26, 2002.  The surgery was noted to have been uneventful.  VA medical correspondence dated in August 2003 noted that the service-connected muscle condition was characterized by episodes of muscle weakness and pain which made ambulation, prolonged weight bearing activities, and even dressing difficult.  

VA examination in September 2003 revealed pain to the Achilles tendons, more to the left, and pain and stiffness to the hips.  The pain was described as almost constant.  It was estimated that he had moderate functional impairment during flare-ups.  It was noted the Veteran walked with a waddling gait and had limitations on standing and walking.  He used Lofstrand crutches with walking.  Ankle dorsiflexion was painful with range of motion from 10 to 20 degrees and he was unable to rise on his heels and toes.  Pain was the major functional impact.  There was no evidence of leg shortening.  Range of motion studies of the hips revealed flexion from 0 to 110, right, and from 0 to 115, left, and extension from 0 to 15 degrees, right, and 0 to 20 degrees, left.  Ankle range of motion on flare-ups revealed dorsiflexion from 0 to 5 degrees, right, and from 0 to 10 degrees, left, and plantar flexion from 0 to 30 degrees, right, and from 0 to 35, left.  The diagnoses included sarcoidosis, polymyopathy of the hips and ankles, status post Achilles tendon lengthening, and degenerative joint disease to the hips.  A neurology examination revealed deep tendon reflexes were hypoactive to the lower extremities with 3/5 muscle strength and hypoesthesia to the lower extremities.  It was noted a September 2003 electromyography (EMG) and nerve conduction (NVC) study revealed mononeuropathy secondary to compression.  An October 2003 report noted complaints of lower extremity weakness associated with numbness and pins and needles sensation.  The diagnoses included sarcoidosis, polymyositis, and rule out thoracic spinal cord tumor.  A March 2004 report noted a diagnosis of muscular dystrophy.  

Private treatment records include a February 2004 report noting active hip joint motion with knee extended from 0 to 70 degrees on the left, and from 0 to 76 degrees on the right.  Active ankle joint motion on dorsiflexion was from -19 to -14 degrees on the right, and from -20 to -17 degrees on the left.  Plantar flexion was from 30 to 45 degrees on the right, and from 27 to 34 degrees on the left.  Diagnoses of sarcoidosis and polymyositis were provided.

VA joints examination in August 2004 revealed right hip flexion from 0 to 75 degrees, and left hip flexion from 0 to 70 degrees.  Hip extension was from 0 to 25 degrees on the right, and from 0 to 22 degrees on the left.  Active dorsiflexion was from 0 to 5 degrees on the right, and from 0 to 12 degrees on the left.  Active plantar flexion was from 0 to 30 degrees on the right, and from 0 to 33 degrees on the left.  There was pain on motion beyond those limits.  The diagnosis was diffuse polymyopathy due to sarcoidosis.  A VA muscles examination noted moderate to severe muscle weakness to the lower extremities with signs of muscle atrophy.  VA neurology examination in August 2004 included a diagnosis of polymyopathy.  It was noted that an August 2004 EMG-NVC study was reviewed and that there was no evidence of peripheral neuropathy.  

A June 2008 VA rating decision granted service connection for degenerative joint disease of the right and left hips and granted service connection for depression.  The decision also revised the previously service-connected disabilities of polymyopathy with limited hip motion as polymyopathy of the right and left hips with a history of sarcoidosis causing neurological deficits of the lower extremities.  The previous 10 percent ratings for polymyopathy of the hips were continued under the provisions of Diagnostic Code 5201-8521, and increased 20 percent ratings were assigned effective from November 24, 1998.  The action resulted in no actual disability rating reduction for the service-connected polymyopathy disability to the hips in effect for more than 20 years.

VA joints examination on March 13, 2007, revealed active hip motion from 0 to 10 degrees on the right, with motion from 0 to 5 degrees after repetitive use testing, and from 0 to 15 degrees on the left, with motion from 0 to 5 degrees after repetitive use testing.  The factor most responsible for the additional limitation of motion was weakness.  It was noted the Veteran could cross his legs and toe out greater than 15 degrees.  Range of motion studies of the ankles revealed an inability to dorsiflex, bilaterally, with active plantar flexion from 0 to 5 degrees after repetitive use testing, and from 0 to 15 degrees on the left, with motion from 0 to 5 degrees after repetitive use testing.  The factor most responsible for the additional limitation of motion was weakness.  There was instability, weakness, and pain to the hips.  X-ray studies revealed normal ankles and hypertrophic changes to the acetabula of the hips, bilaterally.  EMG-NVC studies revealed chronic myopathic changes to the lower extremities.  The examiner noted the Veteran's ankle and hip problems significantly affected his ability to obtain and retain employment.  

VA joint and nerve examinations in September 2007 revealed weakness and atrophy due to disuse to the lower extremities.  Sensory functions to the lower extremities were normal.  Range of motion studies revealed active hip flexion from 0 to 15 degrees, right, and from 0 to 15 degrees, left.  Hip extension was from 0 to 10 degrees on the right, and from 0 to 10 degrees on the left.  The factor most responsible for the additional limitation of motion was weakness.  It was noted the Veteran could cross his legs and toe out greater than 15 degrees.  There was instability, weakness, stiffness, and pain to the hips.  

A July 2010 EMG-NVC study revealed electrophysiologic findings consistent with bilateral L4, L5, and S1 radiculopathies, right worse than left.  It was noted that cauda equina syndrome should be considered.  There was no evidence of polyneuropathy nor myopathy noted.  

VA nerve examination in July 2010 noted polymyopathy was not found upon evaluation and that the dominant findings were of a radiculopathy.  There was evidence of muscle atrophy and generalized weakness on ambulation.  Sensations to the lower extremities were normal.  An aid and attendance examination noted the Veteran was unable to walk and required the use of a wheelchair.  There was limitation of joint motion, muscle weakness, paralysis, atrophy, and lack of coordination of the lower extremities.  

VA peripheral nerves examination in July 2012 included a diagnosis of peripheral neuropathy.  The examiner noted there was mild constant and intermittent pain, mild paraesthesias and/or dysthesias, and mild numbness to the lower extremities.  Knee extension, ankle plantar flexion, and ankle dorsiflexion strength were 4/5.  There was no muscle atrophy and deep tendon reflexes to the lower extremities were normal.  Sensation for light touch to the lower extremities was normal.  It was noted the Veteran was unable to stand up and ambulate due to polymyopathy, and that he used a wheelchair constantly.  There was mild incomplete paralysis including to the external popliteal nerves.  

VA examination of the hips in July 2012 included a diagnosis of bilateral hip degenerative joint disease.  Range of motions studies revealed right hip flexion to 125 degrees with objective evidence of pain at that point, extension to greater than 5 degrees with objective evidence of pain at that point.  Left hip flexion was to 125 degrees with objective evidence of pain at that point, extension to greater than 5 degrees with objective evidence of pain at 5 degrees.  Abduction was not lost beyond 10 degrees, but adduction was limited such that he could not cross his legs.  There was functional loss, functional impairment, and additional loss of motion with pain on movement, atrophy of disuse, instability of station, and disturbance of locomotion.  There was localized tenderness or pain to palpation for the joints/soft tissues of the neck.  Muscle strength was 1/5 to hip flexion and 0/5 to hip abduction.  

VA ankle examination in July 2012 included diagnoses of right calcaneal spur, status post bilateral surgery of the Achilles tendons with resultant contracture, and chronic polymyopathy and polyneuropathy to the lower extremities.  Range of motion studies revealed no dorsiflexion or plantar flexion to the ankles.  There was normal ankle strength without ankylosis.  

Based upon the evidence of record, the Board finds that prior to March 13, 2007, the Veteran's degenerative joint disease of the right and left hips were manifested by flexion greater than 45 degrees and extension greater than 5 degrees without X-ray evidence of arthritis of the hip joint, and that after March 13, 2007, they are manifested by flexion limited to 10 degrees.  Prior to November 24, 1998, the Veteran's polymyopathy of the right and left hips were manifested by no more than muscle weakness, atrophy, and pain analogous to limited thigh extension, and after November 24, 1998, polymyopathy of the hips manifested by no more than moderate incomplete paralysis of the external popliteal nerve with muscle weakness, atrophy, and pain on motion.  Prior to November 24, 1998, the Veteran's right and left ankle polymyopathy were manifested by no more than muscle weakness, atrophy, and pain analogous to marked limited ankle motion., and after November 24, 1998, the right ankle polymyopathy is manifested by no more than muscle weakness, atrophy, and pain analogous to dorsiflexion ankylosis between 0 and 10 degrees.  After November 24, 1998, prior to July 26, 2002, and after January 31, 2003, the Veteran's polymyopathy of the left ankle is manifested by no more than muscle weakness, atrophy, and pain analogous to dorsiflexion ankylosis between 0 and 10 degrees.  The Board notes that the Veteran's service-connected lower extremity disabilities involve complex medical disorders and that the combined affect is severe, but that the assigned ratings for these individual disabilities are adequate compensation for the combine effects.  

The Board also notes that a June 2008 rating decision established service connection for degenerative joint disease of the hips and continued the previously assigned and protected 10 percent ratings for the right and left hips as analogous to a neurological disability of the common peroneal nerves.  No actual rating was reduced as a result of this action.  It is also significant that prior to the March 22, 2001, effective date of the award for degenerative joint disease of the hips, there was no evidence of arthritis nor of any other specific joint or nerve disability.  Rather the manifestations of the Veteran's disabilities of the lower extremities involved generalized weakness, muscle wasting, and contractures of the Achilles tendons.  The assigned ratings and designated analogous diagnostic codes are found to be adequate.  Therefore, no higher or separate alternative ratings are warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence in this case is against the claims for increased ratings and those claims must be denied.

Depression

Diagnostic Code 9434 governs ratings for major depressive disorder.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).  During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  No substantive revisions, however, were made to the General Rating Formula for Mental Disorders.  80 Fed. Reg. 14,308 (Mar. 19, 2015).

A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication. 

A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (before and after Mar. 19, 2015).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-IV).  

The pertinent evidence of record includes private treatment records dated in July 1999 showing the Veteran was involuntarily admitted after he expressed that he had taken too many sleeping pills and had problems with depression.  It was noted he had been assessed to be a low to not-at-all risk to self or others.  He was alert and oriented times three.  Discharge diagnoses included recurrent major depression and episodic ethanol abuse.  An Axis V, GAF score of 70 was provided.  

In correspondence received by VA on March 22, 2001, the Veteran raised a claim for service connection for depression.  In statements and hearing testimony, he asserted that a higher rating was warranted for a psychiatric disability.

Private treatment records dated in September 2003 note a history of episodic symptoms of mild to moderate depressive moods.  The Veteran complained of difficulty falling asleep, frequent nightmares, anxiety, easy startle, poor appetite, lack of energy most mornings, easy fatigability, loss of interest in usual activities of daily living, loss of interest in social interaction, and irritability.  The examiner noted that the Veteran was well groomed and spoke in a coherent, relevant, and spontaneous manner.  His speech was logical and well organized.  He was often in an irritable mood, but he expressed his irritation and anger in a controlled manner.  There was no evidence of delusions or hallucinations, and his cognitive functions, including immediate, recent, and remote memory, were good.  His insight about his situation was poor.  A diagnosis was provided of major depressive disorder, recurrent episode, moderate, with no psychotic features.  The Veteran was expected to be socially and occupationally dysfunctional for an extended period of time.  

VA examination in September 2007 noted that the Veteran was clean and casually dressed with spontaneous, clear, and coherent speech.  His mood was depressed and his affect was appropriate.  He was oriented to person, time, and place.  Thought content and processes were unremarkable.  There was no evidence of delusions, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The extent of his impulse control was good and he was able to maintain minimum personal hygiene.  He had occasional initial insomnia.  Remote, recent, and immediate memory were normal.  An Axis I impression of depression secondary to medical condition was provided.  A current GAF score of 70 was provided.  The examiner stated the disorder had no effect on occupational and social functioning and did not require continuous medication.  

VA examination in July 2012 included a diagnosis of depression secondary to medical condition and a GAF score of 60 with moderate impairment to social functioning.  The examiner found the Veteran had an occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  His symptoms included depressed mood, anxiety, and chronic sleep impairment.  

Based upon the evidence of record, the Board finds the Veteran's depression is manifested by no more than occupational and social impairment with reduced reliability and productivity.  The September 2003 private treatment and July 2012 VA examination reports noted that depression was a moderate impairment.  The identified symptoms of disability in July 2012 were depressed mood, anxiety, and chronic sleep impairment.  Overall, the Board finds the evidence does not demonstrate more severe disability symptoms.  While there was one episode of possible suicidal behavior, the evidence overall does not demonstrate that level of severity.  The frequency, severity, and duration of the symptoms is more consistent with the currently assigned 30 percent rating which is assigned where a mental disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally function satisfactorily.

The Board finds that the evidence does not show occupational and social impairment with reduced reliability and productivity due to mental disorder symptoms.  The evidence does not show the types of symptoms consistent with the higher rating such as speech irregularities, panic attacks more than once per week, difficulty in understanding complex commands, memory impairment, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective relationships.  While the Veteran is shown to have disturbances of motivation and mood, those symptoms do not rise to the level of causing reduced reliability and productivity so as to support a higher rating.

Therefore, a rating in excess of 30 percent is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pseudofolliculitis Barbae

The regulations for the rating of skin disabilities were revised effective October 23, 2008.  73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The revised provisions are applicable only to claims received on or after October 23, 2008.  However, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  In no case will any such award be effective before October 23, 2008. 

Prior to October 23, 2008, Diagnostic Code 7806, for rating eczema, provided a 50 percent rating with ulceration of extensive exfoliation or crusting and systemic or nervous manifestation, or which was exceptionally repugnant.  A 30 percent rating was provided with exudation or constant itching, extensive lesions, or with marked disfigurement.  A 10 percent rating was provided with exfoliation, exudation, or itching if involving an exposed surface or extensive area.  A 0 percent rating was provided with slight, if any, exfoliation, exudation, or itching if on a nonexposed surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2008).

Diagnostic Code 7813, for rating dermatophytosis, provided that scars, disfigurement, etc., were to be rated on the extent of the constitutional symptoms and physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 7813 (prior to October 23, 2008).  

The revised criteria of Diagnostic Code 7806, for rating dermatitis or eczema, provide a 60 percent rating with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is provided with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is provided with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 0 percent rating is provided with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  Alternatively, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (after October 23, 2008).  

Diagnostic Code 7813 now provides that for dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (after October 23, 2008).

The pertinent evidence of record show that the Veteran submitted an application for service connection including for a skin disability in August 2000.  Service connection is established for pseudofolliculitis barbae with a 10 percent rating assigned effective from August 15, 2000.  

On VA examination in September 2007 the Veteran complained of an itchy rash of the chest and arms about twice per month.  He used a corticosteroid medication as needed for pseudofolliculitis barbae.  There were skin-colored follicular papules to the beard area, but no other skin lesions at the time of examination.  The exposed area affected was greater than five percent, but less than 20 percent.  The total body area affected was less than five percent.  The diagnoses included rule out chronic urticaria, by history, and pseudofolliculitis barbae.  The examiner noted that urticaria and the Veteran's past history of skin conditions were unrelated to pseudofolliculitis barbae.  

VA examination on July 17, 2012, included a diagnosis of pseudofolliculitis barbae.  There was no scarring or disfigurement.  Oral antihistamines and hydrocortisone cream were used in the past 12 months for six weeks or more, but not constantly.  The exposed area affected was greater than 5 percent, but less than 20 percent.  The total body area affected was less than 5 percent.  There was no scarring or disfigurement to the face, neck, or head.  The examiner noted the skin disability had no impact on the Veteran's ability to work.  

Based upon the evidence of record, the Board finds that prior to July 17, 2012, the Veteran's pseudofolliculitis barbae was manifested by no more than exfoliation, exudation, or itching involving an exposed surface.  There was no evidence of exudation or constant itching, extensive lesions, marked disfigurement, or scarring.  Therefore, entitlement to a rating in excess of 10 percent prior to July 17, 2012, must be denied.

The Board finds that as of July 17, 2012, the Veteran's pseudofolliculitis barbae is shown to require antihistamines and hydrocortisone cream use for six weeks or more, but not constantly, with more than five percent and less than 20 percent of the exposed areas affected.  Therefore, an increased 30 percent rating, but not higher, effective from July 17, 2012, is granted.

There is no evidence of scarring or disfigurement as a result of the pseudofolliculitis barbae disability.  Therefore, the Board finds that no higher or separate alternative ratings are warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to July 17, 2012.  However, the Board finds that the evidence supports the assignment of a 30 percent rating as of July 17, 2012, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Rating and TDIU Consideration

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director, Compensation and Pension Service, may approve an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular ratings for the service-connected disabilities addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability ratings assigned.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology for these specific disabilities and the criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, the Board finds nothing exceptional or unusual about these specific disabilities because the rating criteria reasonably address his disability level and symptomatology.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also notes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  The Veteran is shown to have been in receipt of a TDIU or a combined 100 percent schedular rating since November 24, 1998, and the issue of combined service-connected disabilities extra-schedular rating consideration since that date is found to be either moot or precluded as a violation of pyramiding ratings under 38 C.F.R. § 4.14 based upon the same manifestation of employment impairment.  However, consideration for a TDIU prior to November 24, 1998, is required.  That claim is be considered with the claim for earlier effective date for TDIU that is being remanded.


ORDER

Entitlement to an initial compensable rating prior to March 13, 2007, for service-connected degenerative joint disease of the right hip, and in excess of 40 percent after March 13, 2007, is denied.

Entitlement to an initial compensable rating prior to March 13, 2007, for service-connected degenerative joint disease of the left hip, and in excess of 40 percent after March 13, 2007, is denied.

Entitlement to a rating in excess of 10 percent for polymyopathy of the right hip prior to November 24, 1998, and in excess of 20 percent after November 24, 1998, is denied. 

Entitlement to a rating in excess of 10 percent for polymyopathy of the left hip prior to November 24, 1998, and in excess of 20 percent after November 24, 1998, is denied.

Entitlement to a rating in excess of 20 percent for right ankle polymyopathy prior to November 24, 1998, and in excess of 30 percent after November 24, 1998, is denied.

Entitlement to a rating in excess of 20 percent for left ankle polymyopathy prior to November 24, 1998, in excess of 30 percent after November 24, 1998, and prior to July 26, 2002, and in excess of 30 percent after January 31, 2003, is denied.

Entitlement to an initial rating in excess of 30 percent for depression is denied.

Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae prior to July 17, 2012, is denied.

An increased 30 percent rating, but no higher, for pseudofolliculitis barbae effective from July 17, 2012, is granted, subject to the regulations governing the payment of monetary awards.

REMAND

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
The Board finds that the claim for earlier effective date for TDIU is inextricably intertwined with service connection, increased rating, and earlier effective date for service connection claims that have been remanded in another decision issued simultaneously.  Therefore, the claim for earlier effective date for TDIU must be remanded pending resolution of those matters.

Accordingly, this case is REMANDED for the following:

After conducting requested development and readjudicating pending service connection, increased rating, and earlier effective date for service connection claims, readjudicate the issue on appeal for earlier effective date for TDIU.  If the decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	Kristi Gunn	Michael J. Skaltsounis
	Acting Veterans Law Judge	Acting Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



	                         __________________________________________
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


